Citation Nr: 9929083	
Decision Date: 10/08/99    Archive Date: 10/21/99

DOCKET NO.  95-37 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to nonservice-connected pension benefits based on 
permanent and total disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1974 to April 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied a claim by the veteran 
seeking entitlement to nonservice-connected pension benefits.

This case was originally before the Board in September 1998, 
at which time it remanded the matter back to the RO in order 
to schedule the veteran for a personal hearing before a 
member of the Board at the RO, as he had requested.  That 
hearing was so scheduled, and the veteran provided notice of 
its time, date, and place, but the veteran failed to report 
for the hearing.


FINDINGS OF FACT

The claims file contains evidence that the veteran had active 
military service of 90 days or more with at least 1 day being 
during a period of war, has income which does not exceed the 
statutory limit for VA pension purposes, and has a disability 
that may be permanent and productive of unemployability.


CONCLUSION OF LAW

The claim of entitlement to nonservice-connected pension 
benefits based on permanent and total disability is well 
grounded.  38 U.S.C.A. §§ 1521, 5107 (1999); 38 C.F.R. 
§§ 3.3, 3.314  (1998); Vargas-Gonzalez v. West, 12 Vet. App. 
321 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a)  (1999).  Once a 
claimant has submitted evidence sufficient to justify a 
belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  In 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the United 
States Court of Appeals for the Federal Circuit held that, 
under 38 U.S.C. § 5107(a), VA has a duty to assist only those 
claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).

Generally, a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81  
(1990).  A claim for pension is well-grounded if three 
criteria are met: (1) the veteran had active military service 
of 90 days or more with at least 1 day being during a period 
of war (or discharge or release from service during a period 
of war for a service-connected disability); (2) there is 
evidence of income which does not exceed the statutory limit; 
and (3) there is evidence of permanent and total disability 
productive of unemployability.  38 C.F.R. §§ 3.3, 3.314  
(1998); see Vargas-Gonzalez v. West, 12 Vet. App. 321  
(1999); see also 38 U.S.C. § 1521(a), (j)  (1999).

In this case, the claims file contains the veteran's Form DD 
214, indicating that he served on active duty from May 1974 
to April 1976.  This satisfies the service requirements for 
VA nonservice-connected pension benefits.  

The claims file also contains evidence that the veteran's 
income does not exceed the statutory requirements for 
nonservice-connected pension benefits.  Specifically, the 
veteran has repeatedly stated that he has "no income."

Finally, the Board finds that the claims file contains 
medical evidence which indicates that the veteran has a low 
back disorder and that it is plausible that this disorder 
causes unemployability.

Therefore, the Board concludes that the veteran has presented 
a well-grounded claim for entitlement to nonservice-connected 
pension benefits.


ORDER

The claim of entitlement to nonservice-connected pension 
benefits based on permanent and total disability is well 
grounded.  To this extent only, the appeal is granted.


REMAND

Because the claim of entitlement to nonservice-connected 
pension benefits based on permanent and total disability is 
well grounded, VA has a duty to assist the appellant in 
developing facts pertinent to the claim.  38 U.S.C. § 5107(a) 
(1999); 38 C.F.R. § 3.159 (1998); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).

In this case, the duty to assist requires that the veteran 
be provided the opportunity to appear for a VA examination 
of his back disability.  The United States Court of Appeals 
for Veterans Claims has held that the "fulfillment of the 
statutory duty to assist . . . includes the conduct of a 
thorough and contemporaneous medical examination . . . so 
that the evaluation of the claimed disability will be a 
fully informed one."  Green v. Derwinski, 1 Vet. App. 121, 
124 (1991); see Allday v. Brown, 7 Vet. App. 517, 526  
(1995) (citing Suttman v. Brown, 5 Vet. App. 127, 138  
(1993) (The duty to assist includes providing the veteran a 
thorough and contemporaneous medical examination when 
needed).  When the medical evidence is inadequate, the VA 
must supplement the record by seeking a medical opinion or 
by scheduling a VA examination.  Colvin v. Derwinski, 1 Vet. 
App. 171  (1991); see 38 C.F.R. § 4.70  (1998).  Here, the 
Board finds that no VA examination of the veteran's back 
disability has been conducted.  It is needed in order to 
correctly assign an accurate disability rating to his 
disability.  This is especially true since the most recent 
medical evidence of record is dated in October 1996, 
approximately 3 years ago.  Moreover, that evidence 
indicates that the veteran underwent back surgery in August 
1996.  Since surgery may exacerbate or, alternatively, 
alleviate physical disabilities, and usually will do so over 
a period of time, the Board finds that the private 
outpatient records dated less than a month after the veteran 
underwent surgery are very likely unrepresentative of his 
current level of disability.

The Board also finds that the veteran should be requested to 
complete an updated Improved Pension Eligibility 
Verification Report (EVR), VA Form 21-0517-1.  As stated 
above, for purposes of a well grounded claim, the Board 
found competent evidence that the veteran's income was under 
the statutory limitations for VA pension benefits.  However, 
the claims file also contains a December 1995 EVR indicating 
that his income may not be under the applicable limitations.  
The veteran's January 1995 Application for Pension, VA Form 
21-526, also suggests that his income is excessive, although 
that form included income from the veteran's spouse, from 
whom he recently indicated he was divorced.  In order to 
assist the veteran by clarifying his current annual income, 
the completion of another EVR is necessary.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The veteran should be provided the 
opportunity to submit any recent medical 
evidence pertaining to his low back 
disorder.  Copies of any additional 
evidence submitted should be made part of 
the claims folder.

2.  Thereafter, the veteran should be 
scheduled for a VA orthopedic 
examination.  He must be given adequate 
notice of the requested examination, 
which includes advising him of the 
consequences of failure to report for it.  
If he fails to report for an examination, 
this fact should be documented in the 
claims folder.  The purpose of the 
examination is to determine and describe 
the nature and severity of the veteran's 
low back disorder, and any other found 
disabilities, in order that it may be 
properly rated by the RO for pension 
purposes.  Functional impairment due to 
pain on motion, weakness, fatigability, 
and other manifestations should be 
considered and discussed, pursuant to 
DeLuca v. Brown, 8 Vet. App. 202  (1995).  
A thorough discussion of all 
manifestations of the veteran's low back 
disorder and the severity should be 
accomplished.  The examiner should make 
determinations as to the permanency of 
the disability and its effect on the 
veteran's ability to obtain and maintain 
gainful employment.  The claims folder 
should be made available to the examiner 
for review prior to the examination.  The 
examiner must provide a comprehensive 
report containing full rationale for all 
opinions expressed.  All appropriate 
tests should be conducted.  All findings 
are to be recorded in a concise, legible 
manner and made part of the claims 
folder.

3.  Subsequently, the RO should review 
the claims folder and ensure that all of 
the foregoing development actions have 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.  Specific attention is 
directed to the examination reports to 
ensure that they are in compliance with 
the directives of this REMAND.  If a 
report is deficient in any manner, it 
must be returned to the examiner for 
corrective action.  38 C.F.R. § 4.2 
(1998) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes."); see also Stegall v. West, 11 
Vet. App. 268 (1998).

4.  The RO should also provide the 
veteran an updated EVR, VA form 21-0517-
1, and request that he complete it and 
submit it to the RO.  A copy of the 
updated EVR should be made part of the 
claims folder.

5.  Thereafter, the RO should review all 
the evidence in reference to the 
veteran's claim for a permanent and total 
disability rating for pension purposes to 
determine the proper rating to assign to 
the veteran's low back disorder, and to 
any other found disability, and to 
determine if entitlement to nonservice-
connected pension benefits is warranted.

6.  If the determination remains adverse 
to the veteran, he and his representative 
should be provided with a Supplemental 
Statement of the Case and afforded a 
reasonable period of time in which to 
respond.  The Supplemental Statement of 
the Case should provide any additional 
pertinent laws and regulations and 
rationales for the decision reached.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the requested adjudication.  The 
purpose of this REMAND is to complete VA's duty to assist.  
The veteran needs to take no action until so informed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals







